Opinion issued December 19, 2012.




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-12-01136-CV
                             ———————————
              IN RE JAMES ALLON STUFFLEBEAM, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus



                          MEMORANDUM OPINION1

      Relator, James Allon Stufflebeam, filed this original habeas corpus

proceeding after the district court held him in contempt and committed him to

county jail for failing to comply with the district court’s discovery order and

divorce decree. Relator’s petition does not comply with rule 52 of the Texas Rules


1
      Relator has identified the underlying case as In the Matter of the Marriage of Judy
      C. Stufflebeam and James Allon Stufflebeam, No. 2011-23850, in the 257th
      District Court of Harris County, Texas, the Honorable Judy Warne presiding.
of Procedure because it is not properly certified, see TEX. R. APP. P. 52.3(j), and

does not contain “a properly authenticated transcript of any relevant testimony

from any underlying proceeding, including any exhibits offered in evidence, or a

statement that no testimony was adduced in connection with the matter

complained[,]” TEX. R. APP. P. 52.7(a)(2). Without a record of the proceedings

below, this Court cannot determine whether relator is entitled to the relief he seeks.

Accordingly, we deny relator’s petition for writ of habeas corpus without prejudice

to his re-filing a petition in compliance with rule 52.

                                   PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                           2